DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 8, 10, 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (JP2012167843) in view of Liu (CN104566689).

Regarding Claim 7, Komatsu discloses a dehumidifying device (10A, see Fig 1), comprising:
a supply air chamber (12) and a regeneration air chamber (14) disposed next to each other (see Fig 1, paragraph [0034]);
a first blower (24) disposed in the supply air chamber (12) for forming a supply air flow inside the supply air chamber (12);
a second blower (86) disposed in the regeneration air chamber (14) for forming a regeneration air flow inside the regeneration air chamber (14);
a desiccant wheel (20) having an adsorption surface disposed across the supply air chamber (12) and the regeneration air chamber (14, see paragraph [0036]);
a heat pump device (40) having an air cooler (50) disposed in the supply air chamber (12), for cooling the supply air flow dehumidified by the desiccant wheel (20), and an air heater (46) disposed in the regeneration air chamber (14), for increasing a temperature of the regeneration air flow upstream of the desiccant wheel (20, see Fig 1, paragraph [0040]);
Komatsu fails to explicitly teach, a heat exchanger for exchanging heat between a temperature increasing medium and the supply air cooled by the air cooler.
However, Liu, in a related field including dehumidification devices, teaches a dehumidifying device (see Figs 1-3 of Liu) having a heat exchanger (15) for exchanging heat between a temperature increasing medium and supply air i.e. air having been cooled by cooler 13 and air having passed through wheel 15 (Fig 3, paragraphs [0052] and [0056]-[0060]).  Liu teaches that this arrangement advantageously reduces the relative humidity of the supply air without increasing energy consumption of the system (see paragraphs [0048] and [0069] of Liu).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a heat exchanger for exchanging heat between a temperature increasing medium and the supply air cooled by the air cooler, as taught by Liu, in the invention of Komatsu, in order to advantageously reduce the relative humidity of the supply air without increasing energy consumption of the system (see paragraphs [0048] and [0069] of Liu), thereby increasing the overall efficiency of the system.

Regarding Claim 8, Komatsu as modified, meets the limitation of Claim 7. Further, Komatsu as modified, teaches, the dehumidifying device (10A, see Fig 1 of Komatsu), further comprising a pre-cooler (22) for pre-cooling the supply air introduced into the supply air chamber (12, see paragraph [0037]).

Regarding Claim 10, Komatsu as modified by Liu, meets the limitation of Claim 7, requiring a heat exchanger. Liu further teaches, the dehumidifying device (see Figs 1-3 of Liu), further comprising: a temperature increasing medium passage (19) for sending the temperature increasing medium to the heat exchanger (15, see paragraph [0047]); a relative humidity meter (see paragraph [0058]) for detecting a relative humidity of the supply air after heat exchange with the temperature increasing medium in the heat exchanger (15); a flow-rate regulating valve (23) disposed in the temperature increasing medium passage (19, see paragraph [0063]); and a control part (see paragraph [0063]: the air flow rate can be adjusted) for controlling an opening degree of the flow-rate regulating valve (23) to control at least one of the temperature of the supply air or the relative humidity of the supply air to a set value.
Regarding Claim 12, Komatsu as modified by Liu, meets the limitation of Claim 7, requiring a heat exchanger. Liu Further teaches, wherein the heat exchanger (15, see Fig 3 of Liu) includes: a first flow passage in which the supply air flows (passage including blower 12); and a second flow passage (see Fig 3, paragraph [0064]) which extends to intersect with the first flow passage and in which the temperature increasing medium flows (see paragraph [0089)).

Regarding Claim 13, Komatsu as modified by Liu, meets the limitation of Claim 7, where Komatsu teaches wherein the air cooler [50] is disposed on an outlet side of the desiccant wheel [20] in the supply air chamber [fig 1] and wherein the dehumidifying device [12] further comprises a discharge passage [Drawing I] connected to an outlet of the supply air chamber and configured to direct the supply air cooled by the air cooler to the heat exchanger [by inspection at fig 1; where the discharge passage is capable of connecting to the heat exchanger [15] in the same manner that the air supply/discharge passage of Liu directs air to heat exchanger 15].

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being obvious over Komatsu, in view of Liu, and further in view of Taguchi (JP2013210129) hereinafter “Taguchi.”

Regarding Claim 9, Komatsu as modified, fails to explicitly teach, the dehumidifying device, comprising a regeneration air passage for sending at leasta part of regeneration air discharged from the regeneration air chamber to the heat exchanger as the temperature increasing medium.
However, Taguchi, in a related field including dehumidifying devices, teaches a dehumidifying device (see Fig 1 of Taguchi) including a heat exchanger (24) that includes conveying regeneration air to the heat exchanger (24) as a temperature increasing medium (see Fig 1, paragraphs [0017] and [0035]: regenerated exhaust air is exchanged with the treated air), to provide a system with improved absorption capacity without increase the size and cost of the overall device (see paragraph [0003] of Taguchi).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a dehumidifying device including a heat exchanger, further comprise a regeneration air passage for sending at least a part of regeneration air discharged from the regeneration air chamber to the heat exchanger as the temperature increasing medium, as taught by Taguchi, in the modified invention of Komatsu, in order to advantageously provide a system with improved absorption capacity without increase the size and cost of the overall device (see paragraph [0003] of Taguchi), thereby increasing the overall efficiency of the system.

Regarding Claim 11, Komatsu as modified, fails to explicitly teach, wherein the temperature increasing medium passage is a regeneration air passage for sending at least a part of the regeneration air discharged from the regeneration air chamber to the heat exchanger as the temperature increasing medium.
However, Taguchi, in a related field including dehumidifying devices, teaches a dehumidifying device (see Fig 1 of Taguchi) including a heat exchanger (24) that includes conveying regeneration air to the heat exchanger (24) as a temperature increasing medium (see Fig 1, paragraphs [0017] and [0035]: regenerated exhaust air is exchanged with the treated air), to provide a system with improved absorption capacity without increase the size and cost of the overall device (see paragraph [0003] of Taguchi).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a dehumidifying device including a heat exchanger, further comprise a regeneration air passage for sending at least a part of regeneration air discharged from the regeneration air chamber to the heat exchanger as the temperature increasing medium, as taught by Taguchi, in the modified invention of Komatsu, in order to advantageously provide a system with improved absorption capacity without increase the size and cost of the overall device (see paragraph [0003] of Taguchi), thereby increasing the overall efficiency of the system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763